               Case 20-12841-MFW                Doc 657        Filed 01/15/21        Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                  Case No. 20-12841 (MFW)

                               Debtors.                             (Jointly Administered)




                                            AFFIDAVIT OF SERVICE


STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF KINGS                     )

I, Sung Jae Kim, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 12th day of January, 2021, DRC, under my supervision, caused to be served a true
       and accurate copy of the following:

             a. “Debtors’ Motion for Entry of an Order (I) Fixing Deadlines for Filing Proofs of
                Claim and (II) Approving the Form and Manner of Notice Thereof” (Docket No.
                622); and

             b. “Debtors’ Motion to Shorten Notice Period for Debtors’ Motion for Entry of an
                Order (I) Fixing Deadlines for Filing Proofs of Claim and (II) Approving the Form
                and Manner of Notice Thereof” (Docket No. 623),

         to be served via electronic mail upon the parties as set forth on Exhibit 1; via Federal
         Express Priority Overnight delivery upon the parties as set forth on Exhibit 2; and via USPS
         Express Mail upon the parties as set forth on Exhibit 3, attached hereto.


1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four
         digits of their federal tax identification numbers is not provided herein. A complete list of such information
         may be obtained on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing
         address for the debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite
         110, Deerfield Beach, FL 33442.
             Case 20-12841-MFW          Doc 657      Filed 01/15/21     Page 2 of 11




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 14th day of January, 2021, Brooklyn, New York.


                                                             By___________________________
                                                                    Sung Jae Kim
Sworn before me this
14th day of January, 2021


_______________________
Notary Public
Case 20-12841-MFW   Doc 657   Filed 01/15/21   Page 3 of 11
                                                Case 20-12841-MFW Doc 657 Filed 01/15/21 Page 4 of 11
                                                                YouFit Health Clubs, LLC, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 1 of 4                                                                                                                                01/12/2021 02:24:53 PM
000097P001-1447S-036                            000071P001-1447S-036               000071P001-1447S-036                            000072P002-1447S-036
ASHBY & GEDDES PA                               BALLARD SPAHR LLP                  BALLARD SPAHR LLP                               BALLARD SPAHR LLP
STACY L NEWMAN,ESQ                              LESLIE C HEILMAN;LAUREL D ROGLEN   LESLIE C HEILMAN;LAUREL D ROGLEN                DAVID L POLLACK; LINDSEY ZIONTS
500 DELAWARE AVE, 8TH FLOOR                     919 N MARKET ST.,11TH FLOOR        919 N MARKET ST.,11TH FLOOR                     1735 MARKET ST.,51ST FLOOR
P O BOX 1150                                    WILMINGTON DE 19801-3034           WILMINGTON DE 19801-3034                        PHILADELPHIA PA 19103=7599
WILMINGTON DE 19899-1150                        HEILMANL@BALLARDSPAHR.COM          ROGLENL@BALLARDSPAHR.COM                        POLLACK@BALLARDSPAHR.COM
SNEWMAN@ASHBYGEDDES.COM


000072P002-1447S-036                            000094P001-1447S-036               000095P001-1447S-036                            000073P001-1447S-036
BALLARD SPAHR LLP                               BARCLAY DAMON LLP                  BARCLAY DAMON LLP                               BERGER SINGERMAN LLP
DAVID L POLLACK; LINDSEY ZIONTS                 KEVIN M NEWMAN                     SCOTT L FLEISCHER                               BRIAN G RICH,ESQ
1735 MARKET ST.,51ST FLOOR                      BARCLAY DAMON TOWER                1270 AVENUE OF THE AMERICAS STE 501             313 NORTH MONROE ST.,STE 301
PHILADELPHIA PA 19103=7599                      125 EAST JEFFERSON ST              NEW YORK NY 10020                               TALLAHASSEE FL 32301
ZIONTSL@BALLARDSPAHR.COM                        SYRACUSE NY 13202                  SFLEISCHER@BARCLAYDAMON.COM                     BRICH@BERGERSINGERMAN.COM
                                                KNEWMAN@BARCLAYDAMON.COM


000076P001-1447S-036                            000088P001-1447S-036               000085P001-1447S-036                            000103P001-1447S-036
BERGER SINGERMAN LLP                            BIELLI & KLAUDER LLC               BROWARD COUNTY ATTORNEY                         CITY OF PHILADELPHIA LAW DEPT
MCIHAEL J NILES, ESQ                            DAVID M KLAUDER,ESQ                SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY          MEGAN N HARPER,DEPUTY CITY SOLICITOR
313 NORTH MONROE ST.,STE 301                    1204 N KING ST                     GOVERNMENT CENTER STE 423                       MUNICIPAL SERVICES BUILDING
TALLAHASSEE FL 32301                            WILMINGTON DE 19801                115 SOUTH ANDREWS AVE                           1401 JFK BLVD 5TH FLOOR
MNILES@BERGERSINGERMAN.COM                      DKLAUDER@BK-LEGAL.COM              FORT LAUDERDALE FL 33301                        PHILADELPHIA PA 19102-1595
                                                                                   SANDRON@BROWARD.ORG                             MEGAN.HARPER@PHILA.GOV


000086P001-1447S-036                            000107P001-1447S-036               000018P001-1447S-036                            000012P002-1447S-036
COLEMAN & DEMPSEY LLP                           COOPER LEVENSON P.A.               DELAWARE ATTORNEY GENERAL                       DELAWARE DIVISION OF REVENUE
ARLENE L COLEMAN                                ERIN K BRIGNOLA,ESQ                BANKRUPTCY DEPT                                 CHRISTINA ROJAS
TWO RAVINIA DRIVE STE 1250                      30 FOX HUNT DRIVE                  CARVEL STATE OFFICE BLDG                        CARVEL STATE OFFICE BUILD 8TH FL
ATLANTA GA 30346                                BEAR DE 19701                      820 N FRENCH ST 6TH FL                          820 N FRENCH ST
ACOLEMAN@COLEMAN-DEMPSEY.COM                    EBRIGNOLA@COOPERLEVENSON.COM       WILMINGTON DE 19801                             WILMINGTON DE 19801
                                                                                   ATTORNEY.GENERAL@STATE.DE.US                    CHRISTINA.ROJAS@DELAWARE.GOV


000008P001-1447S-036                            000091P001-1447S-036               000061P001-1447S-036                            000061P001-1447S-036
DELAWARE SECRETARY OF STATE                     FERRY JOSEPH P.A.                  FROST BROWN TODD LLC                            FROST BROWN TODD LLC
DIV OF CORPORATIONS FRANCHISE TAX               RICK S MILLER,ESQ                  RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
PO BOX 898                                      824 MARKET ST.,STE 1000            3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER
DOVER DE 19903                                  P O BOX 1351                       301 EAST FOURTH ST                              301 EAST FOURTH ST
DOSDOC_FTAX@STATE.DE.US                         WILMINGTON DE 19899-1351           CINCINNATI OH 45202                             CINCINNATI OH 45202
                                                RMILLER@FERRYJOSEPH.COM            RGOLD@FBTLAW.COM                                ESEVERINI@FBTLAW.COM


000061P001-1447S-036                            000081P001-1447S-036               000104P001-1447S-036                            000002P001-1447S-036
FROST BROWN TODD LLC                            GATOR FLOWER MOUND LLC             GRAY ROBINSON P.A.                              GREENBERG TRAURIG LLP
RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   MARK SHANDLER                      STEVEN J SOLOMON,ESQ                            DENNIS A MELORO
3300 GREAT AMERICAN TOWER                       7850 NW 146TH ST.,4TH FLOOR        333 S.E. 2ND AVE.,STE 3200                      1007 NORTH ORANGE STREET
301 EAST FOURTH ST                              MIAMI LAKES FL 33016               MIAMI FL 33131                                  SUITE 1200
CINCINNATI OH 45202                             MSHANDLER@GATORINV.COM             STEVEN.SOLOMON@GRAY-ROBINSON.COM                WILMINGTON DE 19801
KHARDISON@FBTLAW.COM                                                                                                               MELOROD@GTLAW.COM
                                                     Case 20-12841-MFW Doc 657 Filed 01/15/21 Page 5 of 11
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 4                                                                                                                                                            01/12/2021 02:24:53 PM
000003P001-1447S-036                                 000004P002-1447S-036                                 000056P001-1447S-036                                 000057P001-1447S-036
GREENBERG TRAURIG LLP                                GREENBERG TRAURIG LLP                                GREYLION                                             GREYLION
NANCY A PETERMAN                                     ERIC HOWE                                            PERELLA WEINBERG PARTNERS LP                         LATHAM & WATKINS LLP
77 WEST WACKER DRIVE                                 77 WEST WACKER DRIVE                                 ELLEN ROSENBERG                                      JOHAN (HANS) V. BRIGHAM
SUITE 3100                                           SUITE 3100                                           767 FIFTH AVENUE                                     200 CLARENDON STREET
CHICAGO IL 60601                                     CHICAGO IL 60601                                     NEW YORK NY 10153                                    BOSTON MA 02116
PETERMANN@GTLAW.COM                                  HOWEE@GTLAW.COM                                      ellen@greylioncapital.com                            JOHAN.BRIGHAM@LW.COM


000105P001-1447S-036                                 000065P001-1447S-036                                 000065P001-1447S-036                                 000060P001-1447S-036
HILLSBOROUGH COUNTY TAX COLLECTOR                    HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP                                 HOLLAND & KNIGHT
BRIAN T FITZGERALD,ESQ                               ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI
SENIOR ASST COUNTY ATTORNEY                          1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS                             150 N RIVERSIDE PLAZA STE 2700
POST OFFICE BOX 1110                                 SUITE 1400                                           SUITE 1400                                           CHICAGO IL 60606
TAMPA FL 33601-1110                                  LOS ANGELES CA 90067                                 LOS ANGELES CA 90067                                 PHILLIP.NELSON@HKLAW.COM
FITZGERALDB@HILLSBOROUGHCOUNTY.ORG                   DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-036                                 000060P001-1447S-036                                 000082P001-1447S-036                                 000093P001-1447S-036
HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC                              IURILLO LAW GROUP PA
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY                                             CAMILLE J IURILLO;KEVIN L HING
150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE                                    5628 CENTRAL AVE
CHICAGO IL 60606                                     CHICAGO IL 60606                                     FLOWER MOUND TX 75022                                ST PETERSBURG FL 33707
JOSHUA.SPENCER@HKLAW.COM                             ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM                                      CIURILLO@IURILLOLAW.COM




000093P001-1447S-036                                 000084P001-1447S-036                                 000075P002-1447S-036                                 000075P002-1447S-036
IURILLO LAW GROUP PA                                 JASON BLANK                                          KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP
CAMILLE J IURILLO;KEVIN L HING                       JOSHUA EGGNATZ;                                      ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT
5628 CENTRAL AVE                                     EGGNATZ PASCUCCI                                     PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB
ST PETERSBURG FL 33707                               7450 GRIFFIN RD.,STE 230                             101 PARK AVE                                         101 PARK AVE
KHING@IURILLOLAW.COM                                 DAVIE FL 33314                                       NEW YORK NY 10178                                    NEW YORK NY 10178
                                                     JEGGNATZ@JUSTICEEARNED.COM                           RLEHANE@KELLEYDRYE.COM                               MASCOTT@KELLEYDRYE.COM


000075P002-1447S-036                                 000075P002-1447S-036                                 000080P001-1447S-036                                 000066P001-1447S-036
KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             LAW OFFICES OF KENNETH L BAUM LLC                    LINEBARGER GOGGAN BLAIR & SAMPSON LLP
ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           KENNETH L BAUM.ESQ                                   ELIZABETH WELLER
PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                                 167 MAIN ST                                          2777 N STEMMONS FREEWAY STE 1000
101 PARK AVE                                         101 PARK AVE                                         HACKENSACK NJ 07601                                  DALLAS TX 75207
NEW YORK NY 10178                                    NEW YORK NY 10178                                    KBAUM@KENBAUMDEBTSOLUTIONS.COM                       DALLAS.BANKRUPTCY@PUBLICANS.COM
KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM               PWEINTRAUB@KELLEYDRYE.COM


000066P001-1447S-036                                 000101P001-1447S-036                                 000089P001-1447S-036                                 000069P001-1447S-036
LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.        MARICOPA COUNTY ATTORNEY'S OFFICE
ELIZABETH WELLER                                     JOHN P DILLMAN                                       ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC   PETER MUTHIG
2777 N STEMMONS FREEWAY STE 1000                     P O BOX 3064                                         1001 3RD AVE WEST                                    225 W MADISON ST
DALLAS TX 75207                                      HOUSTON TX 77253-3064                                SUITE 240                                            PHOENIX AZ 85003
BETHW@PUBLICANS.COM                                  HOUSTON_BANKRUPTCY@PUBLICANS.COM                     BRADENTON FL 34205-7863                              MUTHIGK@MCAO.MARICOPA.GOV
                                                                                                          LEGAL@TAXCOLLECTOR.COM
                                          Case 20-12841-MFW Doc 657 Filed 01/15/21 Page 6 of 11
                                                          YouFit Health Clubs, LLC, et al.
                                                                  Electronic Mail
                                                                   Exhibit Pages
Page # : 3 of 4                                                                                                                                              01/12/2021 02:24:53 PM
000090P001-1447S-036                      000064P001-1447S-036                                000007P002-1447S-036                                000100P001-1447S-036
MCCREARY VESELKA BRAGG & ALLEN PC         MONZACK MERSKY BROWDER AND HOCHMAN PA               OFFICE OF THE US TRUSTEE                            OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (
TARA LEDAY,ESQ                            RACHEL B MERSKY                                     HANNAH MCCOLLUM                                     DEB SECREST,AUTHORIZED AGENT
P O BOX 1269                              1201 N ORANGE ST.,STE 400                           844 KING ST                                         DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA
ROUND ROCK TX 78680                       WILMINGTON DE 19801                                 STE 2207                                            COLLECTIONS SUPPORT UNIT
TLEDAY@MVBALAW.COM                        RMERSKY@MONLAW.COM                                  WILMINGTON DE 19801                                 651 BOAS ST.,RM 925
                                                                                              HANNAH.MCCOLLUM@USDOJ.GOV                           HARRISBURG PA 17121
                                                                                                                                                  RA-LI-UCTS-BANKRUPT@STATE.PA.US

000102P001-1447S-036                      000102P001-1447S-036                                000063P001-1447S-036                                000067P001-1447S-036
PACHULSKI STANG ZIEHL & JONES LLP         PACHULSKI STANG ZIEHL & JONES LLP                   PERDUE BRANDON FIELDER COLLINS & MOTT LLP           RICHARDS LAYTON & FINGER PA
BRADFORD J SANDLER;COLIN R ROBINSON       BRADFORD J SANDLER;COLIN R ROBINSON                 EBONEY COBB                                         JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
919 N MARKET ST.,17TH FLOOR               919 N MARKET ST.,17TH FLOOR                         500 E BORDER ST.,STE 640                            ONE RODNEY SQUARE
WILMINGTON DE 19801                       WILMINGTON DE 19801                                 ARLINGTON TX 76010                                  920 NORTH KING ST
BSANDLER@PSZJLAW.COM                      CROBINSON@PSZJLAW.COM                               ECOBB@PBFCM.COM                                     WILMINGTON DE 19801
                                                                                                                                                  KNIGHT@RLF.COM


000067P001-1447S-036                      000099P001-1447S-036                                000099P001-1447S-036                                000099P001-1447S-036
RICHARDS LAYTON & FINGER PA               RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA
JOHN H KNIGHT;MARISA A TERRANOVA FISSEL   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY
ONE RODNEY SQUARE                         920 NORTH KING ST                                   920 NORTH KING ST                                   920 NORTH KING ST
920 NORTH KING ST                         WILMINGTON DE 19801                                 WILMINGTON DE 19801                                 WILMINGTON DE 19801
WILMINGTON DE 19801                       STEELE@RLF.COM                                      SCHLAUCH@RLF.COM                                    KENNEY@RLF.COM
TERRANOVAFISSEL@RLF.COM


000108P001-1447S-036                      000087P001-1447S-036                                000087P001-1447S-036                                000078P001-1447S-036
ROBERTS LAW PLLC                          SACKS TIERNEY PA                                    SACKS TIERNEY PA                                    SAUL EWING ARNSTEIN & LEHR LLP
KELLY ROBERTS,ESQ                         RANDY NUSSBAUM;PHILIP R RUDD                        RANDY NUSSBAUM;PHILIP R RUDD                        MONIQUE B DISABATINO,ESQ
2075 MAIN ST.,STE 23                      4250 N DRINKWATER BLVD,,4TH FLOOR                   4250 N DRINKWATER BLVD,,4TH FLOOR                   1201 NORTH MARKET ST.,STE 2300
SARASOTA FL 34237                         SCOTTSDALE AZ 85251                                 SCOTTSDALE AZ 85251                                 P O BOX 1266
KELLY@KELLYROBERTSLAW.COM                 RANDY.NUSSBAUM@SACKSTIERNEY.COM                     PHILIP.RUDD@SACKSTIERNEY.COM                        WILMINGTON DE 19899
                                                                                                                                                  MONIQUE.DISABATINO@SAUL.COM


000079P001-1447S-036                      000020P001-1447S-036                                000021P001-1447S-036                                000062P001-1447S-036
SAUL EWING ARNSTEIN & LEHR LLP            SECURITIES AND EXCHANGE COMMISSION                  SECURITIES AND EXCHANGE COMMISSION                  SIMON PROPERTY GROUP INC
MELISSA A MARTINEZ, ESQ                   SEC OF THE TREASURY OFFICE OF GEN COUNSEL           PHIL OFC BANKRUPTCY DEPT                            RONALD M TUCKER,ESQ
CENTRE SQUARE WEST                        100 F ST NE                                         ONE PENN CTR                                        225 WEST WASHINGTON ST
1500 MARKET ST.,38TH FLOOR                WASHINGTON DC 20549                                 1617 JFK BLVD STE 520                               INDIANAPOLIS IN 46204
PHILADELPHIA PA 19102-2186                SECBANKRUPTCY@SEC.GOV                               PHILADELPHIA PA 19103                               RTUCKER@SIMON.COM
MELISSA.MARTINEZ@SAUL.COM                                                                     SECBANKRUPTCY@SEC.GOV


000074P001-1447S-036                      000096P001-1447S-036                                000096P001-1447S-036                                000068P001-1447S-036
SINGER & LEVICK PC                        SPOTTS FAIN PC                                      SPOTTS FAIN PC                                      STARK & STARK PC
MICHELLE E SHRIRO,ESQ                     NEIL MCCULLAGH;KARL A MOSES JR                      NEIL MCCULLAGH;KARL A MOSES JR                      JOSEPH H LEMKIN,ESQ
16200 ADDISON RD.,STE 140                 411 EAST FRANKLIN ST.,STE 600                       411 EAST FRANKLIN ST.,STE 600                       P O BOX 5315
ADDISON TX 75001                          RICHMOND VA 23219                                   RICHMOND VA 23219                                   PRINCETON NJ 08543
MSHRIRO@SINGERLEVICK.COM                  NMCCULLAGH@SPOTTSFAIN.COM                           KMOSES@SPOTTSFAIN.COM                               JLEMKIN@STARK-STARK.COM
                                                     Case 20-12841-MFW Doc 657 Filed 01/15/21 Page 7 of 11
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 4 of 4                                                                                                                                                           01/12/2021 02:24:53 PM
000009P001-1447S-036                                 000077P001-1447S-036                                 000070P001-1447S-036                                 000098P001-1447S-036
US ATTORNEY FOR DELAWARE                             WESTERNBURG & THORNTON PC                            WILES & WILES LLP                                    WINSTEAD PC
CHARLES OBERLY ELLEN SLIGHTS                         STEVEN THORNTON                                      VICTOR W NEWMARK,ESQ                                 JASON A ENRIGHT
1313 NORTH MARKET ST                                 10440 N CENTRAL EXPRESSWAY STE 800                   800 KENNESAW AVE.,STE 400                            500 WINSTEAD BUILDING
WILMINGTON DE 19801                                  DALLAS TX 75231                                      MARIETTA GA 30060-7946                               2728 N HARWIID ST
USADE.ECFBANKRUPTCY@USDOJ.GOV                        STEVE@MWTLAW.COM                                     BANKRUPTCY@EVICT.NET                                 DALLAS TX 75201
                                                                                                                                                               JENRIGHT@WINSTEAD.COM


000023P001-1447S-036                                 000022P001-1447S-036                                 000059P001-1447S-036                                 000092P001-1447S-036
WINSTON & STRAWN                                     WINSTON & STRAWN LLP                                 WINSTON & STRAWN LLP                                 WOMBLE BOND DICKINSON (US)LLP
GREGORY M GARTLAND                                   CAREY D SCHREIBER                                    MICHAEL T LEARY                                      KEVIN J MANGAN
200 PARK AVENUE                                      200 PARK AVENUE                                      333 SOUTH GRAND AVE.,38TH FLOOR                      1313 NORTH MARKET ST.,STE 1200
NEW YORK NY 10166                                    NEW YORK NY 10166                                    LOS ANGELES CA 90071                                 WILMINGTON DE 19801
GGARTLAND@WINSTON.COM                                CSCHREIBER@WINSTON.COM                               MTLEARY@WINSTON.COM                                  KEVIN.MANGAN@WBD-US.COM




000058P001-1447S-036                                 000058P001-1447S-036                                 000058P001-1447S-036                                 000058P001-1447S-036
YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM                                  JMULVIHILL@YCST.COM                                  BANKFILINGS@YCST.COM




               Records Printed :                     84
Case 20-12841-MFW   Doc 657   Filed 01/15/21   Page 8 of 11
                                   Case 20-12841-MFW                        Doc 657   Filed 01/15/21          Page 9 of 11
                                                                     YouFit Health Clubs, LLC, et al.
                                                                            Federal Express
                                                                              Exhibit Page
Page # : 1 of 1                                                                                                                          01/12/2021 03:44:31 PM
000010P001-1447S-036               000011P001-1447S-036                               000055P001-1447S-036                   000006P001-1447S-036
DELAWARE SECRETARY OF STATE        DELAWARE STATE TREASURY                            GREYLION                               INTERNAL REVENUE SVC
DIVISION OF CORPORATIONS           BANKRUPTCY DEPT                                    PERELLA WEINBERG PARTNERS              CENTRALIZED INSOLVENCY OPERATION
401 FEDERAL ST STE 4               820 SILVER LAKE BLVD                               ATTN: GENERAL COUNSEL                  2970 MARKET ST
DOVER DE 19901                     STE 100                                            GENERAL COUNSEL                        MAIL STOP 5 Q30 133
                                   DOVER DE 19904                                     767 FIFTH AVENUE                       PHILADELPHIA PA 19104-5016
                                                                                      NEW YORK NY 10153


012028P001-1447A-036               000014P001-1447S-036                               000019P001-1447S-036                   000016P001-1447S-036
JOHN R WEAVER JR PA                MICHIGAN DEPT OF TREASURY, TAX POL DIV             SECURITIES AND EXCHANGE COMMISSION     SOCIAL SECURITY ADMINISTRATION
JOHN R WEAVER JR                   LITIGATION LIAISON                                 NY REG OFFICE BANKRUPTCY DEPT          OFFICE OF THE GEN COUNSEL REGION 3
831 N TATNALL ST                   430 WEST ALLEGAN ST                                BROOKFIELD PL                          300 SPRING GDN ST
WILMINGTON DE 19801                2ND FL AUSTIN BLDG                                 200 VESEY ST STE 400                   PHILADELPHIA PA 19123
                                   LANSING MI 48922                                   NEW YORK NY 10281-1022



000015P001-1447S-036               000083P001-1447S-036
US EPA REG 3                       WESTWOOD PLAZA LLC
OFFICE OF REG COUNSEL              STEVEN LEONI
1650 ARCH ST                       2020 WEST PENSACOLA ST.,STE 285
PHILADELPHIA PA 19103              TALLAHASSEE FL 32304




          Records Printed :   10
Case 20-12841-MFW   Doc 657   Filed 01/15/21   Page 10 of 11
                                        Case 20-12841-MFW               Doc 657   Filed 01/15/21          Page 11 of 11
                                                                    YouFit Health Clubs, LLC, et al.
                                                                         USPS Express Mail
                                                                             Exhibit Page
Page # : 1 of 1                                                                                                           01/12/2021 03:47:47 PM
000017P001-1447S-036                    000013P001-1447S-036                       000005P001-1447S-036
ARIZONA ATTORNEY GENERAL'S OFFICE       FRANCHISE TAX BOARD                        INTERNAL REVENUE SVC
PO BOX 6123                             BANKRUPTCY SECTION MSA340                  CENTRALIZED INSOLVENCY OPERATION
MD 7611                                 PO BOX 2952                                PO BOX 7346
PHOENIX AZ 85005-6123                   SACRAMENTO CA 95812-2952                   PHILADELPHIA PA 19101-7346




         Records Printed :          3
